Exhibit BY-LAWS WECOSIGN, INC. A California Corporation Table of Contents PAGE ARTICLE I.- DIRECTORS AND MANAGEMENT 1 1.1. Powers 1 1.2 Standard of Care 1 1.3. Exception for Close Corporation 1 1.4 Number and Qualification of Directors 1 1.5 Election and Tenure of Office 2 1.6 Vacancies on Board 2 1.7 Removal of Directors 2 1.8 Notice, Place, Etc. 2 1.9 Organization Meetings of Board 3 1.1 Other Regular Meetings 3 1.11 Special Meetings, Etc. 3 1.12 Sole Director 3 1.13 Action by Unanimous Written Consent 4 1.14 Quorum Requirements 4 1.16 Notice of Adjournment 4 1.16 Compensation of Directors 4 1.17 Committees 4 1.18 Advisory Directors 4 1.19 Resignations 5 ARTICLE II. - OFFICERS 5 2.1 Officers 5 2.2 Election 5 2.3 Subordinate Officer Etc. 5 2.4 Removal and Resignation of Officers 6 2.6 Vacancies of Office 6 2.6 The Chairman of the Board 6 2.7 Chief Executive Officer 6 2.8 President 6 2.9 Vice Presidents 6 2.1 Chief Financial Officer 6 2.11 Secretary 7 2.12 Salaries 7 2.13 Surety Bonds 7 (i) BY-LAWS Table of Contents Cont. PAGE ARTICLE III. - SHAREHOLDERS MEETING 8 3.1 Place of Meetings 8 3.2 Annual Shareholders' Meetings 8 3.3 Special Shareholders' Meetings 8 3.4 Notice of Meetings-Reports 8 (a)Service of Notices or Reports 8 (b)Contents 8 (c)Lack of Shareholder Addresses 9 (d) Notice Effective 9 (e) Adjournment 9 3.5 Validation of Shareholders' Meetings 9 3.6 Other Actions Without A Meeting 9 3.7 Shareholders Acting Without a Meeting - Directors 10 3.8 Quorum 10 3.9 Voting Rights 10 (a)Cumulative Voting 10 (b)Election Results 11 3.10 Proxies 11 3.11 Organization 11 3.12 Inspectors of Election 11 3.13 Shareholders' Agreements 11 ARTICLE IV. CERTIFICATES AND TRANSFER OF SHARES 12 4.1 Authority to Issue 12 4.2 Consideration 4.3 Certificate for Shares 12 4.4 Transfer on the Books 13 4.5 Lost or Destroyed Certificate 13 4.6 Transfer Agents and Registrars 13 4.7 Closing Stock Transfer Books 13 (a) If No Record Date is Fixed 13 (b) Record date re: Shareholders Consent without Meeting 13 4.8 Legend Condition 14 4.9 Close Corporation Certificate 14 ARTICLE V. - CORPORATE RECORDS AND REPORTS 5.1 Records 14 5.2 Inspection of Books and Records 14 5.8 Certification and Inspection of By-Laws 14 5.4 Checks, Drafts, Etc. 14 5.5 Contracts, Etc. 14 (ii) BY-LAWS Table of Contents Cont. PAGE ARTICLE VI. - ANNUAL REPORTS 15 6.1 Annual Report to Shareholders 15 ARTICLE VII. - AMENDMENTS TO BY-LAWS 15 7.1 By Shareholders 15 7.2 Power of Directors 15 7.8 Record of Amendments 16 ARTICLE VIII. - MISCELLANEOUS 15 8.1 References to Code Sections GCL 15 8.2 Shareholders' Agreement 15 8.8 Shares in Other Corporations 18 8.4 Subsidiary Corporations 16 8.5 Indemnity 16 8.6 Excessive Compensation 16 (iii) BY-LAWS WECOSIGN, INC. A California Corporation ARTICLE I. DIRECTORS AND MANAGEMENT 1.1Powers. Subject to the provisions of the General Corporation Law of California, effective January 1, 1977 (to which the various Section numbers quoted herein relate) and subject to any limitation in the Articles of Incorporation and the By-Laws relating to action required to be approved by the Shareholders (Sec. 153) or by the outstanding shares (Sec. 152), the business and affairs of this corporation shall be managed by and all corporate powers shall be exercised by or under direction of the Board of Directors. 1.2Standard of Care. Each Director shall exercise such powers and otherwise perform such duties in good faith, in the manner such Director believes to be in the best interests of the corporation, and with such care, including reasonable inquiry, using ordinary prudence, as a person in a like position would use under similar circumstances. (Sec. 309) 1.3Exception for Close Corporation. Notwithstanding the provisions of Section 1.1, in the event that this corporation shall elect to become a close corporation, as defined in Sec. 158, its Shareholders may enter into a Shareholders' Agreement, as provided in Sec. 300(b). Said agreement may provide for the exercise of corporate powers and the management of the business and affairs of this corporation by the shareholders, provided however such agreement shall, to the extent and so long as the discretion or the powers of the Board in its management of corporate affairs is controlled by such agreement, impose upon each Shareholder who is a party thereof, liability for managerial acts performed or omitted by such person pursuant thereto otherwise imposed upon Directors, as provided in Sec. 300(d). 1.4Number and Qualification. The Board of Directors of the corporation shall consist of such number, not less than one (1) or more than three (3) persons or such number as shall be fixed from time to time by the Board of Directors. Each director shall hold office until the next annual meeting of shareholders of the corporation and until his or her successor shall have been duly elected and qualified. Directors need not be citizens of the United States or residents of the state of incorporation or shareholders of the corporation. Page 1 1.5Election and Tenure of Office. The Directors shall be elected by ballot at the annual meeting of the Shareholders, to serve for one year or until successors are elected and have qualified. Their term of office shall begin immediately after election. 1.6Vacancies. Vacancies in the board of directors may be filled by a majority of the remaining directors, though less than a quorum, or by a sole remaining, director, except that a vacancy created by the removal of a director by the vote or written consent of the shareholders or by court order may be filled only by the vote of a majority of the shares entitled to vote represented at a duly held meeting at which a quorum is present, or by the written consent of holders of a majority of the outstanding shares entitled to vote. Each director so elected shall hold office until the next annual meeting of the shareholders and until a successor has been elected and qualified. A vacancy or vacancies in the board of directors shall be deemed to exist in the event of the death, resignation, or removal of any director, or if the board of directors by resolution declares vacant the office of a director who has been declared of unsound mind by an order of court or who after incorporation is convicted of a felony, or if the authorized number of directors is increased, or if the shareholders fail, at any meeting of shareholders at which any director or directors are elected, to elect the number of directors to be voted for at that meeting. The shareholders may elect a director or directors at any time to fill any vacancy or vacancies not filled by the directors, but any such election by written consent shall require the consent of a majority of the outstanding shares entitled to vote. Any director may resign effective on giving written notice to the chairman of the board, the president, the secretary, or the board of directors, unless the notice specifies a later time for the resignation to become effective. If the resignation of a director is effective at a future time, the board of directors may elect a successor to take office when the resignation becomes effective. No reduction of the authorized number of directors shall have the effect of removing any director before that director's term of office expires. 1.7Removal of Directors. The entire Board of Directors or any individual Director may be removed from office as provided by §302, §303 and §304 of the Corporation Code of the State of California. In such case, the remaining Board members may elect a successor Director to fill such vacancy for the remaining unexpired term of the Director so removed. 1.8Notice.
